DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 1/7/2022 has been fully considered. Claims 1-19 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Batista on 5/9/2022.

The application has been amended as follows: 

Claim 17
In claim 17, line 9; the term -opposite- has been deleted.

Reasons for Allowance
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Ikumi et al (JP 2017-102016) and Takemoto et al (US 2017/0157804) do not disclose the resin decorative part comprising unit patterns each having a top portion which is formed in a ellipse shape when viewed from the viewer side of the transparent body and positioned at a center in an extending direction of the pseudo carbon bundle and include at least two unit patterns with top portion inclinations in the plurality of the unit patterns in which the extending direction of the pseudo carbon fiber bundle is the same direction, where the top portion inclination is an inclination of a center line along a long side direction of the top portion relative to a reference line along the extending direction in combination with the other limitations of the claims.
Also, it would not be obvious to combine Takemoto with Ikumi in the way proposed by the Examiner as there is no rationale to substitute the twill weave pattern for Ikumi with the weave pattern of Takemoto which is not the same as doing so would destroy the invention of Ikumi.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SATHAVARAM I REDDY/Examiner, Art Unit 1785  
                                                                                                                                                                                                      /CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785